Citation Nr: 1218684	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-48 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.  

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case so that VA can provide the Veteran with a medical examination so as to properly apply the Schedule for Rating Disabilities to his service connected degenerative disc disease of the thoracolumbar spine and degenerative joint disease of the right knee.  See 38 C.F.R. § 4.1 (2011).  

In a letter dated in February 2010, the Veteran described disability due to these conditions and stated that the disabilities have worsened since his VA retirement screening.  In a July 2011 Informal Hearing Presentation, the Veteran's representative remarked that the last VA examination of the disabilities of interest was conducted more than four years ago and requested that another orthopedic examination be conducted to determine the current severity of these disabilities.  

VA last provided the Veteran with a medical examination of his thoracolumbar spine and right knee in June 2007.  This was two months prior to his retirement from active service and part of VA's predischarge program.  VA's duty to provide a more current VA medical examination is not based solely on the "mere passage of time."  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  The duty is triggered, however, when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination."); see also Olson v. Principi, 3 Vet. App. 480, 482 (1992) ( "Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination").  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2011); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Given that the Veteran has stated that his disabilities have worsened since the time of his retirement, which was in August 2007 two months after the last VA examination, the Board finds that another examination must be conducted so that VA has sufficient evidence to evaluate the current state of the disabilities.  

In the July 2011 document, the Veteran's representative also reported that the Veteran has been receiving ongoing treatment for both of the conditions on appeal.  Of record are only a few pages of evidence of such treatment.  It therefore appears that the record may not contain all of the relevant existing evidence.  On remand, the RO/AMC must send a letter to the Veteran requesting that he identify all treatment for these conditions that he has received since service, both through VA and any other provider and either provide the treatment records or complete the necessary authorizations so VA can assist him in obtaining the evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA sources who have provided treatment of his right knee and thoracolumbar spine.  He should be asked to either submit the evidence from non-VA providers or submit the necessary authorization(s) for VA to obtain the evidence for him.  The RO/AMC must make efforts to obtain the identified evidence and associate it with the claims file.  If any identified evidence is not obtained, the RO/AMC must include in the claims file documentation of all efforts to obtain the evidence.  

2.  After completing the above, arrange for an appropriate examination to determine the nature and extent of the Veteran's service-connected degenerative disc disease of the thoracolumbar spine and degenerative joint disease of the right knee.  

The claims file should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate all examination reports as to whether the claims file was reviewed.  All indicated tests should be accomplished.  

With regard to the right knee, the examiner must describe fully all symptoms and manifestations of the Veteran's knee disability including accurate range of motion measurements in degrees.  The examiner should also test knee stability and report any degree of instability found and determine if there is related weakness, painful motion, incoordination, or additional functional impairment with repetitive motion or during flare ups.  The examiner should provide an opinion as to the extent to which the service-connected right knee disability limits the Veteran's functional ability. 

With regard to the service-connected thoracolumbar spine disability, the examination should include complete range of motion studies for the thoracolumbar spine.  The extent of any incoordination, weakened movement and excess fatigability on use, this should be described.  The examiner should identify any objective evidence of pain or functional loss due to pain.  Any specific functional impairment due to pain should be identified, and the examiner must assess the extent of any pain.  The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state.

The examiner should specifically indicate, with respect to the service-connected thoracolumbar spine disability, whether the Veteran has experienced periods of acute signs and symptoms due to an intervertebral disc syndrome (IVDS) that required physician-prescribed bed rest and treatment by a physician (aka "incapacitating episodes") over a 12 month period.  If so, the examiner must identify the total duration of any incapacitating episodes over the respective 12 months.  The examiner must identify the signs and symptoms resulting from IVDS that are constantly present, or nearly so.  

The examiner should also determine if there are related neurological manifestations and if so determine the etiology of the manifestations to include if they are due to the service-connected thoracolumbar spine disability or the right knee disability.  If there are such manifestations, the examiner should identify the nerves involved and determine the severity of the manifestations.  

The examiner should also comment as to the impact of the service-connected right knee and thoracolumbar spine disabilities on the Veteran's daily activities and his ability to maintain employment.  If it is not possible to do so, the examiner should so state.  A complete rationale should be provided for any opinion expressed. 

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


